United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      August 31, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-20315
                            Summary Calendar


MARIANITO T. BITARA, individually and on behalf of all
persons similarly situated,

                                         Plaintiff-Appellant,

versus

STATE OF TEXAS,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-3620
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant     Marianito    T.   Bitara   appeals   from    the

district court’s denial of relief pursuant to FED. R. CIV. P. 60(b)

following the district court’s dismissal of his complaint for

failure to state a claim.    Bitara has also filed a motion to strike

the State’s appellate brief or its motion for an extension of time

to file that brief.   Bitara’s motion is denied.

     We find no abuse of discretion in the district court’s denial

of Bitara’s Rule 60(b) motion.      See Matter of Ta Chi Navigation


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(Panama) Corp. S.A., 728 F.2d 699, 703 (5th Cir. 1984).         First, the

State of Texas is immune from Bitara’s suit under the Eleventh

Amendment, see Cronen v. Texas Dep’t of Human Servs., 977 F.2d 934,

937 (5th Cir. 1992); also, 42 U.S.C. § 2000d-7(a)(1) does not

affect the State’s Eleventh Amendment immunity in Bitara’s case.

Second, as Bitara does not indicate how an amendment to his

complaint could have overcome the State’s immunity from suit, the

district court did not abuse its discretion by not allowing an

amendment.    See Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597

(5th Cir. 1981).      Third, the district court was not required to

take judicial notice of Bitara’s legal arguments, see FED. R. EVID.

201(a); neither was it required to issue findings of fact or

conclusions of law.     See FED. R. CIV. P. 52(a).     Fourth, Bitara has

failed to show that the admission of the Assistant Attorney General

pro hac vice in the district court rendered the State’s motion to

dismiss Bitara’s complaint for failure to state a claim fraudulent

or invalid.

      We do not consider Bitara’s contention that the State’s

alleged failure to address some of his asserted issues on appeal

constitutes a judicially binding admission entitling him to relief.

As that contention is raised for the first time in Bitara’s reply

brief, we are not required to address it.         See Wallace v. County of

Comal, 400 F.3d 284, 292 (5th Cir. 2005).

      Finally, Bitara accuses the district court of committing fraud

on   the   court,   argues   that   we   should   institute   disciplinary

                                     2
proceedings against the district court, and suggests that we are

committing   fraud   as   well.      Baseless   allegations   against   the

judiciary will not be tolerated. See Theriault v. Silber, 579 F.2d
302, 303 (5th Cir. 1978).         Bitara is warned that future baseless

allegations of misconduct or future pursuit of frivolous litigation

may invite the imposition of sanctions.

     APPEAL DISMISSED.      See 5TH CIR. R. 42.2.      MOTION TO STRIKE

DENIED.   SANCTION WARNING IMPOSED.




                                      3